Case 20-41308          Doc 40   Filed 03/10/20 Entered 03/10/20 14:36:10           Main Document
                                             Pg 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI                                  Mar 10, 2020
                                   EASTERN DIVISION

                                                           )

   In re:                                                  )      Chapter 11
                                                           )

   FORESIGHT ENERGY, L.P., et al.,                         )      Case No. 20-41308-659
                                                           )

                                  Debtors.                 )



                   VERIFIED MOTION FOR ADMISSION PRO HAC VICE
         Pursuant to LR 2090(B)( 1) of the United States Bankruptcy Court for the Eastern District
 of Missouri, and Rule 12.01(F) of the local rules of the United States District Court for the
 Eastern District of Missouri, I, Zachary Dam Lanier move to be admitted pro hac vice to the bar
 of this Court for the purpose of representing the Ad Hoc First Lien Group in the instant matter.
 In support of this motion, I submit the following information as required by Rule 12.01(F):

            a.   Full name of the movant-attorney:
                 Zachary Dam Lanier
            b.   Address and telephone number of the movant-attorney:
                 Akin Gump Strauss Hauer & Feld LLP
                 One Bryant Park
                 Bank of America Tower
                 New York, New York 10036
                 Tel.: (212)-872-8094

                 Name of the firm or letterhead under which the movant practices:
                 Akin Gump Strauss Hauer & Feld LLP
            d.   Name of the law school(s) movant attended and the date(s) ofgraduation
                 therefrom:
                 New York University School of Law 2016

                 State and federal bars of which the movant is a member, with dates of admission
                 and registration numbers, f any:

                 (1)     New York (No. 5509633) admitted March 2017

        f        Statement that movant does not reside in the Eastern District of Missouri, is not
                 regularly employed in this District, and is not regularly engaged in the practice of
                 law in this District:
                 Movant is a member in good standing of all bars of which Movant is a
                 member and is not currently under suspension or disbarment from any
                 bar.
Case 20-41308      Doc 40    Filed 03/10/20 Entered 03/10/20 14:36:10           Main Document
                                          Pg 2 of 2


        g.     Statement that movant does not reside in the Eastern District of Missouri, is not
               regularly employed in this District, and is not regularly engaged in the practice of
               law in this District:
               Movant does not reside in the Eastern District of Missouri, is not regularly
               employed in this District, and is not regularly engaged in the practice of
               law in this District.

        Movant has associated with Thompson Coburn LLP as local counsel in this matter.

         Movant attests under penalty of perjury to the truth and accuracy of the foregoing facts,
 and respectfully requests that this motion be granted and that Movant be admitted pro hac vice to
 the bar of this Court and be allowed to appear in the instant matter.

 Dated: March 10, 2020                       Respectfully submitted

                                             AKIN GUMP STRAUSS HAUBR & FELD LLP


                                             By: Is! Zachary D. Lanier
                                                Zachary Dam Lanier, Bar #5509633
                                                One Bryant Park
                                                Bank of America Tower
                                                New York, New York 10036
                                                Tel.: (212)-872-1000
                                                Fax: (212) 872-1002
                                                 email: zlanierakingump.com

                                             Counsel to the Ad Hoc First Lien Group




                                                2
